Case 3:19-cr-30034-SMY Document 164 Filed 06/16/20 Page 1 of 2 Page ID #539




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                           )
                                                     )
                         Plaintiff,                  )
                                                     )
 vs.                                                 )   Case No. 19-cr-30034-SMY
                                                     )
                                                     )
 EUGENE FALLS,                                       )
                                                     )
                         Defendant.                  )


                                             ORDER
YANDLE, District Judge:

       Pending before the Court are Defendant Eugene Falls’ pro se Motion to Dismiss the

Indictment (Doc. 161) and Motion to Correct Record (Doc. 162), which the Government moves to

strike (Doc. 163).    For the following reasons, the Government’s motion is DENIED and

Defendant’s motions are DENIED.

       Falls, who is proceeding pro se with standby counsel, was indicted on March 19, 2019 on

the charge of attempted possession of methamphetamine with the intent to distribute (Count 1).

The indictment was twice superseded on May 21, 2019 and October 23, 2019 to add charges of

conspiracy to distribute and possess with the intent to distribute controlled substances (Count 2),

distribution of heroin (Count 3), and money laundering (Count 11) (Docs. 15 and 80). This case

is currently set for jury trial on August 3, 2020.

       The Court agrees with the Government that Falls’ motions are untimely. The deadline for

filing pretrial motions was May 7, 2019 (Doc. 7) and Falls has not established good cause for his




                                              Page 1 of 2
Case 3:19-cr-30034-SMY Document 164 Filed 06/16/20 Page 2 of 2 Page ID #540




late motions as required by Rule 12(c)(3). That said, the interests of justice warrant a resolution

of the motions on the merits.

       In his Motion to Dismiss, Falls argues that the indictment fails to state a claim, charges

multiple same acts or transactions based on prosecutorial vindictiveness, and violates various

constitutional amendments. An indictment is sufficient if it states all the elements of the offense

charged, informs the defendant of the nature of those charges enabling the defendant to prepare a

defense, and is sufficiently specific to enable the defendant to assess any double jeopardy issues

that may arise. United States v. Allender, 62 F.3d 909, 914 (7th Cir. 1995). The Second

Superseding Indictment satisfies these requirements and Falls fails to provide any legal basis for

the remaining grounds for dismissal he asserts.

       With respect to his Motion to Correct Record, Falls challenges the name under which he

was charged and the subject matter jurisdiction of the Court. Defendant’s position and arguments,

grounded in his purported status as a “sovereign citizen”, are unsupported under law and frivolous.

“[D]istrict judges always have subject-matter jurisdiction based on any indictment purporting to

charge a violation of federal criminal law.” United States v. Bjorkman, 270 F.3d 482, 490 (7th

Cir. 2001) (emphasis in original; citing 18 U.S.C. § 3231).

       For the foregoing reasons, the Government’s Motion to Strike (Doc. 163) is DENIED and

Falls’ Motion to Dismiss (Doc. 161) and Motion to Correct Record (Doc. 162) are DENIED.

       IT IS SO ORDERED.

       DATED: June 16, 2020



                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
